Citation Nr: 1505577	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, to include a heart murmur and chest pain.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher T. Lyons, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1978, with 295 days of time lost from September 13, 1977 to July 4, 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. 

Although the issue of service connection for bilateral shin splints was initially on appeal, the Veteran limited his substantive appeal to the issues listed on the cover page.  Additionally, during his hearing, the Veteran's attorney confirmed that the shin splint issues were no longer on appeal.  Accordingly, the appeal is limited to the issues listed on the cover page.  38 C.F.R. § 20.202. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A review of the record reveals that remand is necessary for further development prior to adjudication of the Veteran's claims.

Initially, it appears that there may be outstanding relevant treatment records.  For instance, a March 2009 VA treatment note shows a past surgical history that includes a 1996 surgery to remove a Baker's cyst from the left knee.  Additionally, a January 2003 VA treatment note indicates that the Veteran had run out of his blood pressure medication about six months prior, indicating that he had received prior treatment for his hypertension.  VA treatment notes also generally show that the Veteran has been receiving treatment for gouty arthritis since the 1980s, including undergoing joint aspiration in 1990.  However, no VA or private treatment records dated prior to 2003 have been obtained.  

The Board recognizes that at various times the Veteran has provided authorizations for the release of relevant records.  However, he also reported on those statements that he attempted to obtain records, but that they were not available or that the physician was deceased.  As such, the RO did not attempt to obtain the records, or did not make sufficient attempts.  In this regard, the Veteran reported treatment from Dr. Todd Kislingbury from approximately 1987 to 2000.  In April 2013, a response was received from Dr. Kislingbury's office that no records were found for the Veteran, "[h]owever, records date[d] 1988-1992 are located at Whitesboro Family Clinic" at a different address.  It is unclear whether the RO made further attempts to obtain records from the Whitesboro Family Clinic.  As such, the Board finds that treatment records from the Whitesboro Family Clinic and the hospital(s) where the 1990 joint aspiration and 1996 left knee surgery occurred should be requested.

Furthermore, as the Veteran has reported that disabilities for which he is seeking service connection impacted his employment immediately post service, and that a pre-service employer had knowledge of his heart disorder or absence thereof, he should also complete authorizations for the release of employment records.  The Veteran has reported pre-service and post-service employment with United States Steel, the Orange County Sheriff's Department, and the Center Police Department in Center, Texas.  He also testified that he was denied employment at a larger police department in 1979 due to disability on appeal, and his service personnel records show that he was receiving assistance from the Texas Employment Commission around March 1979.  As the foregoing records may contain information concerning the Veteran's heart, blood pressure, foot or knee disabilities on appeal, efforts should be made to obtain them.

Additionally, the Board finds that the Veteran should be afforded new examinations on remand relating to his service connection claims.  

Regarding the bilateral knee claim, imaging of the knees during an April 2012 VA examination revealed bilateral osteoarthritis with chondrocalcinosis on the right, and cortical thickening mid shaft of left fibula.  The examiner offered a general statement that these were "new and different conditions not related to...military service."  However, the examiner offered no rationale for that opinion, nor did she address the significance of in-service treatment including: February 1977 imaging of the bilateral tibia showing cortical thickening of the mid shaft of the left fibula probably representing an old stress fracture; March 1977 complaints of left knee pain and findings of left knee flexion limited to 110 degrees and right knee flexion limited to 125 degrees; and April 1977 findings of left knee flexion limited to 130 degrees and right knee flexion limited to 125 degrees.  Therefore, a new VA examination and opinion are necessary.

Next, regarding service connection for pes planus, an April 2012 examiner found that pes planus preexisted service and the Veteran's current pes planus is the result of the natural progression of the disability.  However, the examiner did not offer an opinion as to whether the pes planus increased in severity in service and whether any increase in severity during service was the result of natural progression.  In this regard, while mild pes planus was noted on a November 1971 entrance examination, in January 1972, the Veteran was seen for symptomatic pes planus.  Additionally, while the Veteran has clarified that the issue of shin splints is not on appeal, he argues that his shin splints in service were a symptom of his flat feet.  Therefore, an examination and addendum opinion should be obtained.

Parenthetically, the Board notes that, while the Veteran contends he was not given a separation examination, the available service records contradict that assertion, as they contain August 1978 reports of medical history and examination, as well as reports from a chest x-ray and lab work completed in August 1978.  Thus, the Board finds that assertion not credible.  However, the Board also notes that, while the August 1978 separation examination of record is essentially normal, a personnel record generated in connection with Court-martial charges following a lengthy period of AWOL (295 days lost), indicates that the Veteran's present physical complaints included "Shin splints."  While that personnel record (FP Form 618) is undated, it appears that majority of records relating to the court-martial charges were generated in July 1978, and that date would also be consistent with the Veteran's age at the time the document was created.  Thus, for purposes of the opinion on remand, the Board notes that the Veteran had shin splints close in time to his separation in August 1978.

Next, regarding the Veteran's heart and hypertension claims, the Board finds      that remand is necessary for a specialist's opinion.  Service treatment records document complaints of shortness of breath on exercise and chest pain, as well as the Veteran's reports of a pre-service heart murmur and a history of dyspnea.  In-service impressions and findings included systolic murmur, sinus arrhythmia, rule out mitral insufficiency, and benign flow murmur.  In April 2012, the Veteran was afforded a VA examination, pursuant to which diagnoses were made of congestive heart failure, valvular heart disease (mild mitral regurgitation), and bigeminy (arrhythmia).  The April 2012 examiner found that none of the Veteran's current heart diagnoses is related to his in-service cardiac findings.  However, in August 2012, a VA cardiologist submitted an opinion that the Veteran's previously untreated cardiac condition "most likely" contributed to his current poor health.    In May 2014, the VA cardiologist offered another opinion based on a stated review of records that the Veteran's mitral regurgitation "is in some way service related."  Given the additional opinion evidence received after the April 2012 VA examination, the Board finds that remand is necessary for a new opinion.  
	
Finally, because the issue of issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claims for service connection discussed herein, that issue is also remanded.  See Moffitt v. Brown, 10 Vet. App. 214, 222 (1997); Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466, 467 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his heart, high blood pressure, pes planus, and knee disabilities.  Specifically, the Veteran should be requested to complete authorizations for the release of records from Whitesboro Family Clinic in Whitesboro, Texas; the clinic or hospital where he was treated for joint aspiration in 1990 and left knee surgery in 1996; and, any other private provider identified by the Veteran who may have available records.  After securing the necessary releases, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.      If any requested records cannot be obtained, the Veteran should be notified of such.

Additionally, obtain relevant ongoing VA treatment records dating since March 2014.  

2.  Ask the Veteran to complete release forms with the names and addresses of all employers or potential employers pre and post service who have information regarding his disabilities on appeal, to include United States Steel, the Center Police Department in Center, Texas, the Orange County Sheriff's Department, and the Texas Employment Commission.  After securing the appropriate release forms, any relevant records identified should be requested.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the foregoing development is completed to       the extent possible, schedule the Veteran for a foot examination to determine any relationship between current pes planus and service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported    in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide opinions on the following:

a)  Please opine whether the pre-existing pes planus noted on entrance examination in November 1971 underwent a permanent worsening (as opposed to temporary exacerbation of symptoms) during service.  

b)  If pes planus was permanently worsened during service, was that worsening clearly the result of the normal progression of the disorder during the periods of active service from 1971 to 1978?

c)  If pes planus underwent a permanent worsening that was not clearly the result of the normal progression the disorder, state whether it is at least as likely as not (50 percent probability or more) that any current pes planus is related to the permanent worsening of the pes planus in service.

In offering the foregoing opinions, the examiner should address the notation of mild pes planus on November 1971 entrance examination, the significance of the January 1972 treatment for symptomatic pes planus,     and the continued treatment for shin splints throughout service that the Veteran contends are a symptom of his pes planus.

The rationale for any opinion expressed should be set forth.  

4.  Schedule the Veteran for a VA knee examination to obtain an opinion as to the nature of the Veteran's bilateral knee disability and whether any such disorder is related to service.  The claims file must be made available to and    be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, , the examiner should provide the diagnoses for any knee disability identified and opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed knee disability had its onset in service or can otherwise be etiologically attributed to service, to include the February 1977 imaging of the bilateral tibia showing cortical thickening of the mid shaft of the left fibula probably representing an old stress fracture; the March 1977 complaints of left knee pain; or, the March and April 1977 findings of limited bilateral knee flexion.  

A rationale for each opinion reached should be provided. 


5.  Send the claims file to a VA cardiologist to obtain   an opinion concerning the Veteran's claim for service connection for a heart disability and hypertension.  If    an examination is deemed necessary to respond to the questions, one should be scheduled.  Following review  of the claims file, the examiner should respond to the following:

a)  Did any heart disorder, to include a heart murmur, valvular disease, or arrhythmia, clearly exist prior to the Veteran's active service in November 1971?  

b)  If a heart disorder preexisted service, opine whether the pre-existing heart disorder underwent a permanent worsening (as opposed to temporary exacerbation of symptoms) during service.

c)  If a heart disorder was permanently worsened during service, was that worsening clearly the result of the normal progression of the disorder during the periods of active service from 1971 to 1978?

d)  If a heart disorder underwent a permanent worsening that was not clearly the result of the normal progression the disorder, state whether it is at least as likely as not   (50 percent probability or more) that any current heart disorder, to include congestive heart failure, myocardial infarction, mitral regurgitation, or arrhythmias/bigeminy, is related to the permanent worsening of heart disorder in service.




e)  For any heart disorder that did not preexist service, is it at least as likely as not that it arose in service or was otherwise related to active service?  

f)  Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service or is otherwise etiologically related to service.  In rendering the opinion, the examiner should discuss the significance of elevated blood pressure readings in service, to include a reading of 120/96 in November 1975 and 130/90 on separation examination   in August 1978.  

The rationale for any opinion expressed should be set forth.  

6.  After the above has been completed to the extent possible, readjudicate the claims.  If additional development is deemed necessary based on additional evidence received pursuant to this remand, such should be accomplished.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  After the appellant and   his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

